Luke, J.
1. The charge of the court upon the defense of alibi is not subject to the criticism urged against it. It was understandable, not confusing, and correctly charged upon this particular defense. See Smith v. State, 3 Ga. App. 803 (61 S. E. 737).
2. The evidence for the State, if believed by the jury, demanded the verdict, which has the approval of the trial judge. This court can not set a verdict aside where the jury who sees and hears the witnesses give credit to one version rather than the other. The court did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, G. J., and Bloodicorth, J., eoneur.

George C. Palmer, for plaintiff in error.
C. F. McLaughlin, solicitor-general, contra.